Plaintiff in error was convicted in the district court of Carter county on an information charging that he did keep a place in Wirt, Carter county, with the felonious intention and purpose of selling intoxicating liquors, and in accordance with the verdict of the jury was sentenced to be confined for 30 days in the county jail and pay a fine of $50.
This was a prosecution under section 4, c. 26, Session Laws 1913. Under the authority of Proctor v. State, 15 Okla. Crim. 338,176 P. 771, holding said provision of the statute unconstitutional and void, the judgment is reversed.